Citation Nr: 0617712	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  96-03 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
pansinusitis.

2.  Entitlement to a compensable rating for service-connected 
laryngitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1956 to 
November 1957.  

The claims for entitlement to compensable ratings for 
pansinusitis and laryngitis come before the Board of 
Veterans' Appeals (Board) on appeal from a July 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.


FINDINGS OF FACT

1.  The veteran's service-connected pansinusitis is not 
productive of moderate chronic pansinusitis with discharge or 
crusting or scabbing with infrequent headaches; one to two 
incapacitating episodes per year requiring prolonged 
antibiotic treatment; or three to six non-incapacitating 
episodes per year characterized by headaches, pain and 
purulent discharge or crusting.

2.  The veteran's service-connected laryngitis is not 
productive of inflammation of the cords or mucous membrane 
with hoarseness.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
pansinusitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
and 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.97, 
Diagnostic Code 6510 (1996); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.7 and 4.97, Diagnostic Code 6510 (2005).

2.  The criteria for a compensable disability rating for 
laryngitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.97, Diagnostic 
Code 6516 (1996); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.7 and 4.97, Diagnostic Code 6516 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that necessary notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a proper notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, notice was provided to the veteran in 
January 2002 and March 2005, subsequent to the initial AOJ 
decision.  These notices appropriately advised the veteran of 
all the Pelegrini II notice elements as listed above.  
Although the appropriate notice was provided after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The veteran's claims were filed prior to the 
enactment of the law containing these notice provisions.  
Thereafter, notice was provided to the veteran that fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  After 
the veteran was provided notice, his claims were 
readjudicated.  See Mayfield v. Nicholson, No. 05-7157 (Fed. 
Cir. April 5, 2006) (Failure to provide notice prior to the 
initial AOJ decision can be remedied by issuance of fully 
compliant notice and subsequent adjudication.).  Furthermore, 
he was also told it was his responsibility to support the 
claims with appropriate evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices; and he has done so throughout the claim process.   

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which placed an additional duty of notice upon the VA.  
Under Dingess/Hartman v. Nicholson, VA must provide notice to 
claimants of all elements of a claim prior to the initial AOJ 
decision.  In the present case, the veteran was notified of 
the information and evidence needed to substantiate his 
claims for increased ratings.  He was not, however, provided 
with notice of the type of information and evidence necessary 
to establish an effective date in the case of any award.  
Despite the inadequate notice provided on this element, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a decision as the Board has concluded that 
the preponderance of the evidence is against the claims.  See 
Bernard v. Brown, 4 Vet. App.  384 (1993).  In that regard, 
any questions as to the appropriate effective date to be 
assigned are moot.  

Thus, the Board considers the notice requirements met, and 
the actions taken by VA to have cured the error in the timing 
of the notice.  Further, the Board finds that the purpose 
behind the notice requirements has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed to the merits of this case.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
treatment records are in the record for October 1993 through 
March 2005.  The veteran did not identify or submit any 
private treatment records related to his claims.  The veteran 
was notified in the rating decision, Statement of the Case 
and Supplemental Statements of the Case of what evidence the 
RO had obtained and considered in rendering its decisions.  
He has not identified any additional evidence.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, therefore, has 
made every reasonable effort to obtain all records relevant 
to the veteran's claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the veteran appropriate VA examinations in November 
1994, December 1996, March 2002 and June 2005.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
conditions since he was last examined.  The veteran has not 
reported receiving any recent treatment, and there are no 
records suggesting an increase in disability has occurred as 
compared to the prior VA examination findings.  The Board 
concludes there is sufficient evidence to rate the service-
connected condition fairly.   

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims.  


II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2005).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2005), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2005).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  

Pansinusitis

The veteran's service-connected pansinusitis disability has 
been currently evaluated as noncompensable under 38 C.F.R. § 
4.97, Diagnostic Code 6510.  The Board notes that during the 
pendency of the veteran's claim, the rating criteria for 
evaluating the respiratory system were revised effective 
October 7, 1996.  See 61 Fed. Reg. 46720-46731 (September 5, 
1996).  

Under the criteria in effect prior to October 7, 1996, a 
noncompensable evaluation was warranted for mild or 
occasional symptoms or for X-ray manifestations only.  A 10 
percent evaluation was warranted for moderate chronic 
sinusitis manifested by discharge, crusting or scabbing and 
infrequent headaches.  A 30 percent evaluation required 
severe sinusitis manifested by frequently incapacitating 
recurrences, severe and frequent headaches, and purulent 
discharge or crusting reflecting purulence.  A 50 percent 
rating was awarded for either postoperative symptoms, 
following radical operation, with chronic osteomyelitis 
requiring repeated curettage, or severe symptoms after 
repeated operations.  38 C.F.R. § 4.97 Diagnostic Code 6510 
(1996).

Effective October 7, 1996, sinusitis is to be evaluated under 
the General Rating Formula for Sinusitis (DC's 6510 through 
6514).  The new criteria provide that a noncompensable 
evaluation is warranted where sinusitis is detected by X-ray 
only.  A 10 percent evaluation is warranted for one or two 
incapacitating episodes of sinusitis per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent evaluation is warranted 
for three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
rating is warranted following radical surgery with chronic 
osteomyelitis, or for near constant sinusitis characterized 
by headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  A 
note which follows these provisions indicates that an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97, 
Diagnostic Codes 6510 (2005). 

The Board finds that the preponderance of the evidence is 
against the veteran's claim for a higher rating under either 
the old or new criteria.  The evidence fails to show that the 
veteran has chronic sinusitis with discharge or crusting or 
scabbing with infrequent headaches.  It also fails to show 
that the veteran has at least one incapacitating episodes or 
three non-incapacitating episodes a year.  

Rather the evidence shows that the veteran has had at most 
one non-incapacitating episode of sinusitis a year.  The most 
recent evidence does not even show chronic sinusitis by x-
ray.  The veteran underwent a recent VA examination in June 
2005.  Although he complained of recurrent headaches, 
purulent discharge with a foul breath odor, occasional nasal 
stuffiness and recurrent bloody nasal discharge, physical 
examination showed only mild watery nasal discharge and 
slight engorgement of the turbinate.  There were no nasal 
polyps, no purulent discharge or crusting, and no sinus 
tenderness.  X-rays did not reveal any evidence of chronic 
sinusitis or previous paranasal surgery.  The examiner 
diagnosed the veteran to have allergic rhinitis.  The veteran 
was also diagnosed to have mild allergic rhinitis in March 
2003 at a consult with the VA ENT Clinic.

Thus the preponderance of the evidence fails to show that the 
veteran's service-connected pansinusitis meets the criteria 
for a compensable rating under either the old or new 
diagnostic criteria, and the veteran's appeal is denied.

Laryngitis

The veteran's service-connected laryngitis is evaluated as 
noncompensable under 38 C.F.R. § 4.97, Diagnostic Code 6516.  
As previously indicated, VA amended the rating criteria for 
evaluating disabilities of the respiratory system effective 
October 7, 1996.  Under the previous rating criteria, a 10 
percent rating was warranted for moderate chronic laryngitis, 
with catarrhal inflammation of cords or mucous membrane and 
moderate hoarseness. A 30 percent rating was assigned when 
the chronic laryngitis was severe, with marked pathological 
changes, such as inflammation of cords or mucous membrane, 
thickening or nodules of cords or submucous infiltration and 
marked hoarseness. 38 C.F.R. § 4.97 (1996).

Under the amended criteria, a 10 percent rating is warranted 
if there is hoarseness with inflammation of cords or mucous 
membrane. A 30 percent rating will be assigned when there is 
hoarseness, with thickening or nodules of cords, polyps, 
submucous infiltration, or pre-malignant changes on biopsy. 
38 C.F.R. § 4.97 (2005).

The Board finds that the preponderance of the evidence is 
against the veteran's claim for a higher disability rating 
for his service-connected laryngitis.  The medical evidence 
shows only one episode of laryngitis in 13 years, which was 
in 2002.  VA examination in December 1996 did not reveal any 
abnormality.  At a VA examination in March 2002, a 
laryngoscopy failed to show any laryngeal abnormalities.  
Finally, VA examination in June 2005 revealed no evidence of 
laryngitis, only subjective complaints of recurrent 
hoarseness.  There is no evidence of inflammation or 
thickening of the cords or mucous membrane, or moderate 
chronic laryngitis.

Accordingly, the preponderance of the evidence does not 
support a compensable disability rating for the veteran's 
service-connected laryngitis under either the old or new 
criteria, and the veteran's appeal is denied.


ORDER

Entitlement to a compensable rating for service-connected 
pansinusitis is denied.

Entitlement to a compensable rating for service-connected 
laryngitis is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


